NO. 07-08-0071-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                 OCTOBER 31, 2008
                          ______________________________

                               KELLY JAMES STINSON,

                                                               Appellant

                                             v.

                               IMOGENE LESLEY, et al.,

                                                      Appellees
                        _________________________________

              FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                     NO. 95,881-A; HON. HAL MINER, PRESIDING

                                 Memorandum Opinion

                          _____________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       On October 17, 2008, this court issued its order, in the above referenced cause,

requiring Kelly James Stinson (Stinson) “to pay for the record or make arrangements for

its payment suitable to the District Clerk of Potter County” no later than October 29, 2008.

Furthermore, we advised Stinson that failure to do so would result in the dismissal of this

cause pursuant to Texas Rule of Appellate Procedure 37.3(b). To date, we have not
received any reply from Stinson showing that payment or financial arrangements have

been made pursuant to this court’s order.

      Accordingly, we dismiss the appeal for want of prosecution.



                                                Brian Quinn
                                                Chief Justice




                                            2